Title: To Thomas Jefferson from Elias Vanderhorst, 10 October 1792
From: Vanderhorst, Elias
To: Jefferson, Thomas


Bristol, 10 Oct. 1792. A few days ago he received from Pinckney a packet containing his commission as consul here, TJ’s letters of 4 and 31 May, and the laws passed during Congress’s last session. He is honored by his appointment and has “filled up to you” the required bond and transmitted it to Pinckney. The desirability of providing a salary adequate to the expenses and toils of the office, thereby investing it with greater respectability and more effect, he submits to TJ’s discretion. TJ’s observations on the fluctuation of public funds in the United States are just and he expects that the losses experienced by some will make others more circumspect in the future; the news of the defeat of last year’s expedition against the Indians is distressing and he hopes an equitable peace can be arranged. TJ’s account of abundant American crops is pleasing. The cheapness of labor which encourages agriculture in the United States, and the dearness of labor which is conducive to manufacturing in Britain, “by throwing the labor of both Countries into proper Channels,” provide the basis for liberal and reciprocally beneficial commercial relations between the two nations. Such a relationship should be characterized by the free exchange of merchandise, including ships, as well as other commodities; small duties on some articles would perhaps not be improper and no objection should be made in these cases. He has discussed this subject with Pinckney and will do all he can to promote his plan for Anglo-American trade.
“A very uncommon wet Harvest time here, has done much injury to the Crops of grain, which was before very promising. Corn in consequence has considerably advanced in price, and it is expected will still be higher, so that there is at present no doubt among our Merchants in this place, that the Ports of this Kingdom will in the course of next month be opened, for the admission of foreign grain of all sorts—indeed so confident are they are of this, that many of them have already sent large orders abroad for the purchasing of Corn.”
He congratulates TJ on the retreat of the allied armies from French territories, an event he hopes will prove favorable “to the cause of freedom,” and he encloses “the present State of this Market for American produce.”
